Opinion by
Johnson, J.
At the trial, the case was submitted upon the record and the supplemental report of the protest reviewer, which report indicated that a greater allowance should have been accorded the merchandise. In view of the record presented, it was held that 1,563 cases of 5-pound tins of ham are dutiable at 3% cents per pound under paragraph 703, Tariff Act of 1930, upon the basis of the invoice weight, less an allowance for gelatinous content equal to 12 percent of the assessed weight, or a net weight of 41,254 pounds subject to duty, and that the total dutiable weight of the entire importation is 395,955 pounds.